FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SHAWN SAMSON; JACK KASHANI,              
            Plaintiffs-Appellants,               No. 09-55835
              v.                                  D.C. No.
                                                2:09-cv-01433-
NAMA HOLDINGS, LLC,                               MMM-PJW
            Defendant-Appellee.
                                         

SHAWN SAMSON; JACK KASHANI,                     No. 09-56394
            Plaintiffs-Appellants,                 D.C. No.
              v.                                2:09-cv-01433-
NAMA HOLDINGS, LLC,                              MMM-PJW
            Defendant-Appellee.                  ORDER AND
                                                  AMENDED
                                                  ORDER

        Appeal from the United States District Court
           for the Central District of California
       Margaret M. Morrow, District Judge, Presiding

                 Submitted December 6, 2010*
                     Pasadena, California

                   Filed December 15, 2010
                  Amended February 11, 2011




  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                               2513
2514                SAMSON v. NAMA HOLDINGS
    Before: Stephen S. Trott and Kim McLane Wardlaw,
           Circuit Judges, and Rudi M. Brewster,
                   Senior District Judge.**


                            COUNSEL

Roger J. Magnuson, Kent J. Schmidt, Dorsey & Whitney
LLP, Irvine, CA; Kathleen M. Sullivan, Quinn Emanuel
Urquhart Oliver & Hedges LLP, New York, NY; Richard A.
Schirtzer, Susan R. Estrich, Quinn Emanuel Urquhart Oliver
& Hedges LLP, Los Angeles, California, for Shawn Samson
and Jack Kashani.

Howard J. Rubinroit, Ronald C. Cohen, James M. Harris, Sid-
ley Austin LLP, Los Angeles, California, for NAMA Hold-
ings, LLC.


                             ORDER

  The mandate is recalled. The order filed for publication on
December 15, 2010 is amended as follows:

  First, delete the sentence that reads:

     As to Appeal No. 09-55835, we affirm for the rea-
     sons stated by the district court in its May 20, 2009
     Order Denying Plaintiffs’ Motion to Compel Arbi-
     tration.

and replace it with:

     As to Appeal No. 09-55835, we affirm for the rea-

  **The Honorable Rudi M. Brewster, Senior United States District
Judge for the Southern District of California, sitting by designation.
                  SAMSON v. NAMA HOLDINGS                   2515
    sons stated by the district court in its May 20, 2009
    Order Denying Plaintiffs’ Motion to Compel Arbi-
    tration, attached as Appendix A.

   Second, attach as Appendix A the May 20, 2009 district
court Order Denying Plaintiffs’ Motion to Compel Arbitra-
tion, which is being transmitted together with this order.

   The Clerk is directed to re-issue the mandate immediately
upon filing of the amended order and appendix. No petitions
for rehearing will be entertained.

  IT IS SO ORDERED.


                          ORDER

   As to Appeal No. 09-55835, we affirm for the reasons
stated by the district court in its May 20, 2009 Order Denying
Plaintiffs’ Motion to Compel Arbitration, attached as Appen-
dix A. Appeal No. 09-56394, challenging the district court’s
award of prevailing party attorneys’ fees to Defendant, is
therefore moot.

  APPEAL NO. 09-55835: AFFIRMED.

  APPEAL NO. 09-56394: MOOT.